Title: General Orders, 15 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Saturday July 15th 1780
						
							Parole 
							 CountersignsWatchword.
						
					
					[Officers] Of the Day Tomorrow[:] Colonel Angell[,] Lieutenant Colonel North[,] Brigade Major Bradford
					
						After Orders
						Captain Thomas Campbell of the 4 Pennsylvania Regiment appeared before the Court martial whereof Colonel Butler is President charged with unofficerlike behavior in taking a number of Men belonging to the 6th Pennsylvania regiment and refusing to give them up when Demanded.
						It appearing to the Court that the only Cause of this Trial was to determine the Property in the Men said to belong to the 6th Pennsylvania Regiment; as a dispute had happened respecting it the Court thought it best to recommend to the Parties to have three officers chosen not belonging either to the 4th or 6th Pennsylvania Regiments and leave it to them to determine to which Regiment the Men belong—It being agreed to by the Parties the Court recommend a releasement of Captain Campbel from his Arrest.
						The Commander in Chief approves of the Mode recommended by the Court & Capt. Campbel is released from Arrest.
					
				 